Galecki v Omnicare Dental (2014 NY Slip Op 07300)





Galecki v Omnicare Dental


2014 NY Slip Op 07300


Decided on October 28, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 28, 2014

Friedman, J.P., Renwick, Manzanet-Daniels, Feinman, JJ.


13324 110771/07

[*1] Barbara A. Galecki, Plaintiff-Appellant,
vOmnicare Dental, et al., Defendants, David Heering, D.M.D., Defendant-Respondent.


Lutfy & Santora, Staten Island (James L. Lutfy of counsel), for appellant.
Adelman Matz, P.C., New York (Gary P. Adelman of counsel), for respondent.

Order, Supreme Court, New York County (Alice Schlesinger, J.), entered June 25, 2013, which granted defendant David Heering D.M.D.'s motion for summary judgment dismissing the complaint as against him, unanimously affirmed, without costs.
Dismissal of the complaint was properly granted since the alleged malpractice occurred in 2001 and 2002 and the action was not commenced until August 2007, which was well beyond the 2 1/2-year statute of limitations (see CPLR 214—a). The continuous treatment doctrine does not apply to this case and therefore does not toll the statute of limitations, since Dr. Heering examined plaintiff's mouth on one occasion in January 2006, for reasons unrelated to either of the original conditions for which she was treated in 2001 and 2002, which are the subjects of her complaint as against Heering (see McManus v Lipton, 107 AD3d 463 [1st Dept 2013]; Marrone v Klein, 33 AD3d 546 [1st Dept 2006]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 28, 2014
CLERK